Citation Nr: 0946973	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of right lung adenocarcinoma, status post right 
upper lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
February 1946 and from November 1950 to September 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the 
Cleveland, Ohio Department of Veterans' Affairs (VA) Regional 
Office (RO).  This case has since been transferred to the 
Buffalo, New York VA RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
entitlement to a disability rating in excess of 30 percent 
for residuals of right lung adenocarcinoma, status post right 
upper lobectomy.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  

In statements presented throughout the duration of the 
appeal, the Veteran and his spouse have maintained that his 
current right lung disability has gotten worse, affecting his 
daily activities, and warrants a rating in excess of the 30 
percent assigned.

In a May 2008 private medical record, a chest examination 
revealed post operative changes identified in the right 
helium with linear fibrotic scarring extending into the right 
upper zone, chronic blunting of the right costophrenic sulcus 
and no evidence of active intrathoracic disease.

In a July 2008 VA examination, the Veteran reported that his 
overall symptoms have been worsening over the past year with 
increasing shortness of breath and difficulty with exertion.  
Subjective complaints included an occasional productive 
cough, sputum production and increased dyspnea on exertion.  
He previously walked one mile a day and was currently only 
able to walk less than one-fourth of a mile without becoming 
very short of breath.  The Veteran denied any treatment at 
this time and reported no periods of incapacitation for this 
condition.  He retired in 1993 as he was unable to perform 
his job duties due to limitations with exertion during tasks 
including walking to perform inspections and climbing stairs.  
The Veteran reported that he stopped playing golf due to 
increased shortness of breath.  He denied any effect of the 
condition on his activities of daily living, although he had 
to take frequent breaks.  The examiner identified two lung 
conditions including right lung carcinoma and chronic 
obstructive pulmonary disease (COPD).  The Veteran reportedly 
did not use inhalers at this time.  

Pulmonary function testing, performed in conjunction with the 
July 2008 VA examination revealed, that FEV-1 was 65 percent 
of predicted value, FEV-1/FVC was 72 percent of predicted 
value and DLCO was 57 percent of predicted value.  The 
examiner noted that the Veteran's FEV-1/FVC was 73 percent of 
predicted value, however, as noted above, the test findings 
reflect otherwise.  The Veteran was diagnosed with right lung 
carcinoma with lobectomy and COPD with a normal examination.  
At this time the examiner also noted that while the 
electronic record was reviewed, no previous examinations were 
found in the electronic files.  

In a September 2008 VA outpatient treatment report, Veteran 
was treated for complaints of shortness of breath with 
exertion, occasional wheezing and occasional chest tightness 
with exertion that resolved with rest.  While VA outpatient 
records from July 2007 to July 2009 do not reflect any 
findings of pulmonary function testing, in September 2008 it 
was noted that pulmonary function tests had been performed in 
the last few months, although the results were not available.  

In a May 2009 private medical record, a chest examination, 
which was compared to a May 2008 chest examination, revealed 
an overall stable postoperative chest with significant right 
sided volume loss and scarring/fibrosis.  

In a July 2009 statement, the Veteran reported having a 
pulmonary test performed at the VA Medical Center in Bath, 
New York on July 21, 2009.  It appears from the record that 
no attempt to retrieve this record was made and while the 
previous VA outpatient treatment reports include records up 
to July 2009, no record of pulmonary function testing was 
included.  

As the evidence of record indicates pulmonary function 
testing was performed at the VA in 2008 and 2009, the results 
of which were unavailable or not obtained, the Board finds 
that an attempt to retrieve any outstanding pulmonary 
function tests performed during the pendency of this appeal 
and which have not been associated with the claims file is 
necessary.  Such records, as well as ongoing medical records, 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who treated him for a 
lung disability since he filed his claim in 
June 2008.  After securing any necessary 
release, such records should be requested.  
In addition, any pertinent VA treatment 
records dating from 2008, wherein the record 
indicates that pulmonary function testing has 
been performed, should be obtained, including 
any pulmonary function tests from July 2009 
and prior to September 2008.  

All records which are not duplicates of those 
already in the claims file should be 
associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



